Citation Nr: 0113621	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  96-17 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to an initial evaluation in excess of 
10 percent for chronic fatigue due to undiagnosed illness.

4.  Entitlement to an initial evaluation in excess of 
50 percent for memory loss, lack of concentration, and 
inability to sleep due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to July 1974 
and from October 1990 to June 1991.  He served in Southwest 
Asia for approximately six months during the Persian Gulf 
War.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from March 1994, February 1999, and April 
2000 rating decisions of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
the March 1994 rating decision, the RO denied, in part, 
service connection for chronic fatigue syndrome with history 
of memory loss, hepatitis, and tinnitus.  In the February 
1999 rating decision, the RO granted service connection for 
chronic fatigue syndrome due to undiagnosed illness and 
assigned a 10 percent disability evaluation, effective 
November 24, 1994.  In the April 2000 rating decision, the RO 
granted service connection for memory loss, lack of 
concentration, and inability to sleep due to undiagnosed 
illness and assigned a 50 percent evaluation, effective 
January 21, 1997.

In the March 1994 rating decision, the RO denied service 
connection for a bilateral shoulder disorder.  The veteran 
perfected an appeal as to that issue.  In a September 1998 
rating decision, the RO granted service connection for 
bilateral shoulder arthralgia due to undiagnosed illness and 
assigned a 10 percent evaluation, effective November 2, 1994.  
The veteran has not filed a notice of disagreement following 
the grant of service connection, and thus this claim is no 
longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed. Cir. 1997) (notice of disagreement following 
denial of a particular claim for service connection cannot be 
construed as a notice of disagreement following the granting 
of service connection for that claim).

The Board notes that the RO adjudicated additional issues in 
the March 1994 rating decision, for which the veteran had 
perfected appeals.  However, in a June 2000 VA Form 9, Appeal 
to the Board of Veterans' Appeals, the veteran limited his 
appeal to the issues stated on the title page by stating he 
was appealing only these issues.  Therefore, the issues of 
service connection for hiatal hernia and non-specific 
gastroduodenitis, restrictive lung disease with history of 
shortness of breath, headaches due to undiagnosed illness, 
incomplete right bundle branch block and bradycardia, and 
swollen and painful fingers are no longer on appeal and will 
not be addressed in this decision.

In October 1996 and March 2000, the veteran and his spouse 
presented oral testimony before a Hearing Officer at the RO 
and the transcripts have been associated with the claims 
file.

In January 2001, the veteran and his spouse testified at a 
personal hearing before the undersigned Board Member; a 
transcript of which has been associated with the claims file.  
The veteran submitted additional evidence along with a waiver 
of initial review by the RO.  Accordingly, the Board may 
proceed with appellate review of the veteran's claims.  38 
C.F.R. § 20.1304(c) (2000).

The Board notes that the RO denied service connection for 
post-traumatic stress disorder (PTSD) in June 1999 and July 
1999 rating decisions.  The veteran did not appeal either 
decision, and thus those rating decisions are final, 
38 C.F.R. § 20.1103 (2000), and that issue is not part of the 
current appellate review.  However, at the January 2001 Board 
hearing, the veteran submitted additional evidence, which 
showed he had been diagnosed with PTSD and that such 
diagnosis was related to his service in the Persian Gulf.  As 
this claim has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that tinnitus was incurred in service.

2.  The preponderance of the evidence is against a finding 
that hepatitis was incurred in service.  

3.  Chronic fatigue due to undiagnosed illness is manifested 
by no more than symptoms, which wax and wane but results in 
no more than two weeks of incapacitation.

4.  Memory loss, lack of concentration, and inability to 
sleep due to undiagnosed illness is manifested by memory loss 
that comes and goes, difficulty with finishing tasks, and 
sleep problems, which cause him difficulty staying asleep.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).

2.  Hepatitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).

3.  The criteria for an initial evaluation in excess of 
10 percent for chronic fatigue due to undiagnosed illness 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.88b, Diagnostic Code 6354 (2000).

4.  The criteria for an initial evaluation in excess of 
50 percent have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9435 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The Board notes that the veteran's claims for service 
connection are based upon his period of service connection 
during the Persian Gulf War only and not his prior period of 
active duty.  Additionally, the veteran is not claiming 
service connection for hepatitis and tinnitus are a result of 
undiagnosed illness.

A January 1989 report of medical examination shows clinical 
evaluation of the veteran's ears was normal.  In an April 
1989 report of medical history completed by the veteran, he 
stated "no" to ever having or having now ear trouble.

The medical records from the veteran's service in Southwest 
Asia do not address complaints of tinnitus. The only 
complaints shown were related to right ulnar neuritis.

A September 1990 document shows that acute effects of 
overexposure to Chemical Agent Resistance Coating (CARC) are 
as follows, depending on how the person comes into contact 
with the contaminant:

Eyes:  severe irritation, lacrimation, 
redness, blurred vision
Skin:  redness and irritation, defatting 
of the skin leading to dermatitis
Breathing:  nasal and respiratory 
irritation, [central nervous system] 
depression (dizziness, drowsiness, 
weakness, fatigue, confusion), nausea, 
headaches, vertigo, possible 
unconsciousness, even asphyxiation
Swallowing:  gastrointestinal irritation, 
abdominal pain, nausea, vomiting, 
diarrhea 

Chronic effects of overexposure were shown to be narcosis and 
coma with the target organs being the central nervous system, 
lungs, eyes, skin, and the respiratory system.  It was noted 
that there were no known medical conditions prone to 
aggravation by overexposure.

A July 1993 private medical record shows the veteran was 
diagnosed with hepatitis.  He complained of being very tired 
and having no appetite.  An August 1993 private medical 
record shows the veteran complained of sleeplessness, severe 
headaches, and being very tired.

In an August 1993 letter, a private physician stated the 
veteran was found to be positive for having hepatitis A and 
C.  The physician stated that based upon the liver function 
tests, the veteran's infection "might have started more than 
3-4 months ago."

A September 1993 VA audiological evaluation shows that the 
veteran reported having tinnitus in his right ear since 1980.  
He stated hearing loss had occurred in January 1980 and that 
he had had ringing ever since.

A September 1993 VA outpatient treatment report shows that 
the examiner noted the veteran had been exposed to CARC 
during the Gulf War.  He added that the veteran had 
complained of headaches, shortness of breath, neck pain, 
chronic fatigue, and epigastric burning.  The examiner 
entered a diagnosis of chronic fatigue and to rule out 
hepatitis.

An October 1993 VA examination report shows the veteran 
reported that he was working as a mechanic and that his 
productivity had markedly decreased.  He complained of 
general fatigue, shoulder pain, swollen fingers, shortness of 
breath, hepatitis, headaches, and poor memory.  The veteran 
stated he was no longer able to mow the lawn.  The examiner 
noted that a July 1993 discharge physical revealed that the 
hepatitis B and hepatitis C core were positive.  He stated 
the veteran looked apathetic and sleepy.  The examiner stated 
the veteran was oriented times three, but had memory lapses 
and period of somnolence.  The relevant diagnoses entered 
were chronic fatigue syndrome, etiology undetermined, and 
hepatitis B and C by laboratory findings.

An October 1993 VA polysomnogram revealed normal findings. 

A May 1994 DD Form 689 shows that the veteran had been 
started on Robaxin.  The examiner stated the veteran could 
cause drowsiness and that the veteran should not operate any 
heavy equipment, vehicle, or machinery at this time until 
cleared by his private physician.  

A September 1994 letter shows that there was documentation 
that the veteran had served in Southwest Asia and had been 
exposed to dangerous levels of hexamethylene diisocyanate 
(HDI), which was an ingredient of CARC paint.

A March 1995 private medical record shows the veteran was 
seen related to the positive hepatitis C finding.  He 
reported that he had developed the onset of fatigue, cold 
sweats, and diffuse arthralgias and myalgias involving the 
upper extremities.  The veteran denied history of a blood 
transfusion, a history of IV drug abuse, or exposure to 
persons with hepatitis.  The relevant assessment was history 
of elevated liver enzymes with positive hepatitis C antibody.

In an October 1996 letter, a private physician stated that 
the veteran was a patient of his and he felt that based upon 
the medical records and the veteran's current health crisis 
that the veteran should be considered for a service-related 
disability.  He stated the veteran has multiple medical 
problems, which "appear[ed]" to be interrelated beginning 
after his tour in the Persian Gulf.  The physician noted that 
the veteran had been exposed to chemical agents without 
proper ventilation and without the appropriate breathing 
apparatus.  He additionally noted that the veteran was 
dispensed anti-nerve gas medication and was subjected to 
contaminated water and fumes from burning oil wells.  The 
physician stated since leaving the Persian Gulf, the veteran 
had developed fatigue, loss of appetite, headaches, 
hemoptysis, tinnitus, muscle aches and memory loss.  He noted 
the veteran continued to have elevated liver enzymes from his 
now hepatitis A and C and that his symptoms now occurred with 
greater frequency.  The physician stated that based upon the 
veteran's medical history, he felt that the veteran's medical 
problems were "service-connected events" even though some 
of the medical problems had been found following the 
veteran's period of active duty.  He concluded with, "I 
therefore believe that his condition is service related."

In an October 1996 lay statement from the veteran's mother, 
she stated the veteran had been in perfect health until he 
came home from the Persian Gulf.  She stated the veteran used 
to be very happy and was never sick, but now he was sick all 
the time.

In an October 1996 lay statement, an employer stated that the 
veteran had been at the current location for one year and 
four months and had lost over 35 days of work and had been 
put into the leave recipient program because he had exhausted 
all of his annual and sick leave.  The employer stated that 
the veteran's physical appearance had decreased and that he 
was unable to do his normal duties of repairing and operating 
equipment because of his medical condition.  He noted the 
veteran's emotional state had been declining and that he had 
memory loss.

In October 1996, the veteran and his spouse presented oral 
testimony before a Hearing Officer at the RO.  The veteran 
stated he had constant memory loss, which had gotten worse 
over the years.  He stated he noticed when he got back from 
the Persian Gulf that he began to lose his appetite.  As to 
his fingers, the veteran stated he noticed his fingers would 
swell and become painful after having served in the Persian 
Gulf.  He noted he could not make a tight fist.  The veteran 
stated that he had to miss a lot of work because of all of 
his conditions.  He stated that prior to his service in 1990-
1991, he did not miss work very much.

The veteran testified he first learned he had hepatitis in 
1993.  He stated he could not remember whether any doctor had 
attributed his being tired and fatigued to the diagnosis of 
hepatitis.  The veteran noted that if any doctor had told him 
something, he would immediately forget.  He stated he was 
exposed to loud noises while in the military, but noted he 
was given protection.  The veteran stated the ringing in his 
ear was solely in the right ear.

The veteran's spouse stated the veteran's ability to answer 
questions was "non-existent" because of the medication he 
was taking.  She stated the veteran's memory was off and on.  
The veteran's spouse testified that prior to going to the 
Persian Gulf, the veteran would work hard all day and come 
home and do more work.  She called him a "working machine."  
She stated that since he returned from the Persian Gulf, he 
was exhausted and had to go to the doctor regularly.  The 
veteran's spouse noted that he was forgetting things and 
could not focus and was easily frustrated.  She noted the 
summer was worse because the veteran's fatigue would flare up 
and he would have to take time off from work to the point 
where he had run out of leave.

In a November 1996 DD Form 261, the list of diagnoses shown 
were Gulf Syndrome, headaches, memory loss, respiratory 
distress, joint pain, muscle aches, chronic hepatitis A and 
C, tinnitus, atypical chest pain, and CARC.  The 
investigating officer concluded the following:

Based on a full review of [the veteran's] 
medical records, the soldier has been 
treated by a personal physician and has 
registered with the Persian Gulf 
Registry.  He has also applied to the VA.  
Soldier was exposed to contaminated water 
and fumes from burning oil wells, as well 
as paint fume while serving in the Gulf 
War.  His prior unit was the 325th Maint 
Co. and they had the responsibility of 
painting all the vehicles CARC.  Soldier 
was also administered anti-nerve gas 
medication daily.  Therefore, my findings 
for this soldier is "IN THE LINE OF 
DUTY."

In a December 1996 statement, the Director of Military 
Personnel stated that it had been determined that hepatitis 
C, reactive airway disease, fatigue, and peripheral vascular 
disease were incurred in the line of duty.

An August 1997 VA psychiatric evaluation report shows the 
examiner stated that the veteran's speech was normal and 
relevant and that he was able to remember three things in 
five minutes.  The veteran stated he had trouble with sleep 
and would sleep four hours.  He described his concentration 
as poor and that he was easily distracted.  The diagnoses 
entered were PTSD and history in the past of alcoholism.  As 
to stressors, the examiner stated that they were financial 
problems and unemployment.

An August 1997 VA examination report shows the veteran 
complained of fatigue, headaches, joint and shoulder 
problems, and reflux.  The relevant diagnoses entered were 
hepatitis A and C, PTSD, and shoulder arthralgia, no 
diagnosis.  The examiner stated that the veteran's memory 
loss and headaches were more likely than not due to his 
psychiatric problems, under his PTSD.  He added that the 
fatigue was probably secondary to hepatitis since this was 
common with hepatitis.  Finally, the examiner stated that the 
degenerative joint disease of the veteran's shoulders was 
related to his service in the Persian Gulf.

An August 1997 VA audiological evaluation shows the veteran 
reported that he had had no difficulty with his hearing prior 
to military service and that all of his noise exposure was 
received while in the military.  He stated he had bilateral 
tinnitus which had its onset in 1991 while serving in the 
Persian Gulf.  The examiner stated that the veteran's 
tinnitus appeared consistent with noise exposure the veteran 
had reported in military service.  

An October 1998 VA chronic fatigue syndrome examination 
report shows the veteran reported a long-standing history of 
fatigue.  The examiner noted the veteran had been treated for 
hepatitis A and C.  The veteran complained of severe, daily 
headaches.  There was no evidence of a low-grade fever or 
nonexudative pharyngitis.  The veteran reported he would get 
a sore throat approximately every other month.  There was no 
evidence of palpable, tender cervical or axillary lymph 
nodes.  The veteran described diffuse aches in his arms and 
legs.  He stated he did not exercise because he did not feel 
well enough to participate.  The veteran reported chronic 
anxiety and difficulty with falling asleep.  The examiner 
stated that he felt the veteran had chronic fatigue but noted 
he did not meet all the criteria for the classification of 
chronic fatigue syndrome.

A November 1998 VA memory loss examination report shows that 
the veteran reported he would forget dates and words and that 
he would put away things and forget where he put them.  He 
complained of chronic anxiety, sleep disturbance, headaches, 
chest pain, and stiffness in his hands.  The examiner stated 
that intellectual functioning on the Shipley test revealed an 
IQ score in the mentally retarded to low borderline range.  
Memory testing showed that immediate auditory memory as 
assessed by recall of paragraphs and word pairs was in the 
deficient range.  The examiner stated that after one half 
hour delay, almost nothing was retained.  Results of the 
mental control subtest, which measures the ability to 
retrieve over learned information and process that 
information was in the deficient range.  On working memory 
subtests, which measure complex to high level attention 
tasks, the veteran's score was in the deficient range.  Mood 
scales placed him in the moderate range with depression and 
severe range with anxiety.

The examiner stated he felt the tests were invalid.  He 
stated it was not likely that the veteran could have obtained 
a level of success he had achieved in his life with such a 
low IQ.  He stated he felt that the veteran's performance in 
all of the tests was adversely affected by the level of 
emotional distress he was experiencing due to his concern 
over his health.  He recommended future testing when the 
veteran's emotional distress was alleviated.

A May 1999 VA Persian Gulf War Syndrome evaluation report 
shows the veteran reported fatigue was limiting him from his 
daily activities.  He also reported sleep disturbance.  The 
examiner stated the veteran was doing relatively well.  The 
relevant diagnosis was chronic hepatitis C.

January 2000 documents show the veteran was charged with 
domestic abuse to his step son.

In March 2000, the veteran and his spouse presented oral 
testimony before a Hearing Officer at the RO.  The veteran 
testified that prior to going to the Persian Gulf, he did not 
have any of the disabilities he had now.  He stated he was 
told he could have contracted hepatitis through sexual 
contact or drugs.  The veteran stated that neither applied to 
him because his wife did not have hepatitis and he did not 
use drugs.  He noted he had never received a blood 
transfusion.  The veteran stated he was told he could have 
contracted hepatitis from oil fire explosions, paint 
exposure, and chemical exposure.  As to his memory loss, the 
veteran stated he had it all the time.  He stated he would be 
driving to work and forget how to get to work.  He noted he 
had problems getting things finished because of his memory 
difficulties.  The veteran stated he had difficulty sleeping, 
stating that the difficulty related to staying asleep.  

The veteran's spouse stated the veteran had short-term 
concentration and that he was not allowed to do much work 
because it required focus and concentration-qualities he did 
not have.  She noted the veteran did not have hepatitis prior 
to his service in the Persian Gulf.

A March 2000 VA chronic fatigue syndrome examination report 
shows the veteran complained of feeling tired all the time.  
He stated he slept between four to six hours during the day 
and six hours at night.  The veteran stated although he had 
no energy, he was still working full time but noted he had 
been put on lighter duty.  He stated he did not help out much 
at home and spent most of his time at home watching 
television or being on the internet.  The veteran denied 
exercising, stating he felt tired and stated if he did 
exercise, he felt tired the whole next day and would have no 
energy.  He complained of a lack of concentration, stating 
when he would drive to work he would get lost if he did not 
take the same route to work.  The veteran reported when he 
would use tools at home, he would forget where he put them.  
As to memory loss, he stated he could not remember the names 
and number of people who call so he would have to write it 
down.  He added he could not remember things that happened 
the previous day or even the same day.

As to his hepatitis, the veteran stated he initially had 
hepatitis A and then had hepatitis C.  He denied having any 
idea of how he got hepatitis.  He stated he was given several 
shots for vaccines for preventing illnesses during service 
and that these were given with an air gun.  He denied IV drug 
abuse.

Physical examination revealed muscle tone and power within 
normal limits in all extremities.  He was able to stand on 
the tip of his toes and on his heals.  He was able to move 
all of his extremities in all directions.  Deep tendon 
reflexes were 1+ in the biceps, knees, and ankles, and equal 
bilaterally.  The examiner stated the veteran was able to 
remember his Social Security number and his address.  He 
showed the veteran three objects and asked him about them 
later and he remembered all three objects.  He was able to 
remember several things from his history, such as dates; 
however, when asked about how many children he had, he told 
the examiner four and his wife corrected him and said there 
were three children.  The examiner stated the veteran had no 
psychotic ideation or hallucinations and appeared to have 
reasonably good judgment and insight.  The relevant 
assessments were chronic fatigue, which the examiner stated 
was likely to be secondary to hepatitis C; hepatitis C, which 
he felt was unlikely that the veteran would have gotten such 
infection from an air gun inoculation, since this method did 
not use a needle puncture and noted that smoke and paint were 
not likely causes of hepatitis C; and memory loss, lack of 
concentration, and inability to sleep, which the examiner 
attributed to undiagnosed illness.

A March 2000 statement from a captain in the Florida National 
Guard stated that the veteran was physically incapable of 
performing his duties due to reactive airway disease, 
fatigue, peripheral vascular disease, and hepatitis C.  He 
determined that the veteran was unfit to perform his military 
duties and unfit for retention in the uniformed service.

An August 2000 Medical Evaluation Board report summary shows 
the veteran reported decreased sleep, decreased interest, 
decreased self worth, chronic feelings of fatigue and 
decrease energy, decrement in concentration and memory and an 
inability to stay focused.  He stated he had periods of 
weight gain and weight loss.  The examiner noted the veteran 
appeared dysphoric, sad, irritable, and "down in the 
dumps."  The examiner determined the veteran was suffering 
from a major depression and PTSD, which he attributed to the 
veteran's service in the Persian Gulf.  He entered diagnoses 
of major depression and PTSD and a global assessment of 
functioning (GAF) score of 40.  He attributed the veteran's 
decreased sleep to the diagnosis of major depression.  The 
examiner noted the veteran was not a danger to himself or 
others, was mentally competent, and had the capacity to 
understand the nature of or to participate in physical 
evaluation proceedings.  

A November 2000 performance appraisal form shows the veteran 
received a marginally acceptable performance.  The reviewer 
stated that the veteran's job performance had dramatically 
decreased and noted he had been able only to do light duties, 
which had caused a maintenance back log.

A January 2001 letter from the veteran's employer shows that 
the veteran would forget to do tasks he had been assigned to 
do or would make mistakes while doing the task he was given.  
He noted that the veteran's work had to be looked over and 
redone.  He stated he noticed the veteran was falling asleep 
in the afternoons.  The supervisor stated the veteran had to 
take a lot of time off from work for doctors' appointments 
and due to his blood pressure being too high.

In January 2001, the veteran and his spouse testified at a 
personal hearing before the undersigned Board Member.  The 
veteran stated he could not cut the lawn anymore like he used 
to because he would get hot, tired, exhausted, and would be 
gasping for air.  He stated he usually stayed at home and 
worked in the garage on his car or motorcycle.  He noted he 
was tired all the time and wanted to sleep.  The veteran 
stated when he would get angry, he would scream and throw 
things.  He testified that prior to having gone to the 
Persian Gulf, he considered himself to be able to do 
100 percent of his job, which would be fixing two to three 
vehicles a day, but now he had been assigned to answering the 
phone, and noted he could hardly do that.  The veteran stated 
he would forget how to operate the computers.  He stated he 
worked about 36 hours per pay period.

The veteran's spouse stated the veteran went from working 
eight to nine hours per day and working six hours after he 
got home from work to doing nothing.  She stated the veteran 
had no interest in anything other than keeping to himself.  
She testified the veteran was paranoid.  The veteran's spouse 
stated their relationship had been depleted some because of 
his lack of interest of everything.  She stated she would 
have the nag the veteran to get up in the morning and get him 
off to work, which would frustrate him and cause him to be 
angry.

The veteran stated he slept six hours on average a night.  He 
stated he could not remember simple instructions or names and 
had to have people spell out their names for him.  When asked 
whether he had been removed from his prior position because 
of safety concerns, the veteran stated yes.  He stated he 
felt he would eventually lose his job with the National 
Guard.  As to his hepatitis, he stated everyone treated him 
as though he had the AIDS virus.  The veteran noted he had 
been in good health prior to having served in the Persian 
Gulf.  He stated he was diagnosed with hepatitis in July 
1993.  The veteran denied using needles or having a blood 
transfusion.  He asserted the doctors felt he caught 
hepatitis from the anthrax shots that he had received prior 
to going to the Persian Gulf.  He also attributed it to 
seafood he ate while he was out there.

The veteran's spouse stated the veteran would get into the 
car and forget how to get to work and would call her to ask 
for her assistance.  She asserted that the air guns used to 
give the soldiers vaccinations could have caused the 
veteran's hepatitis.  She noted that the veteran could have 
contracted hepatitis from the car paint.

The veteran noted he had been exposed to tanks since 1979.  
He stated that in the civilian world, he was required to wear 
hearing protection but was not required to wear such while in 
the Persian Gulf.  He stated he did not have problems with 
tinnitus until he was given a hearing test, at which time he 
was diagnosed with tinnitus.

II.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of record discloses that the 
veteran's service medical records from his period of service 
in the Persian Gulf have been requested and received by the 
RO, and such records appear to be intact.  Further, the 
record discloses that the March 1994, February 1999, and 
April 2000 rating decisions, the May 1995 statement of the 
case, and the November 1996, June 1999, July 1999, and April 
2000 supplemental statements of the case provided the veteran 
with the reasons and bases for the denials and the laws and 
regulations applicable to his claims.  Correspondence copies 
of these determinations were mailed to the veteran's 
accredited representative, The American Legion.  These 
determinations were not returned by the United States Postal 
Service as undeliverable.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).

Additionally, the RO has obtained and associated both VA 
medical records and private medical records with the claims 
folder, which the veteran identified.  The veteran has not 
alleged that there are any additional medical records related 
to treatment for hepatitis, tinnitus, chronic fatigue due to 
undiagnosed illness, or memory loss, lack of concentration, 
and inability to sleep due to undiagnosed illness that VA has 
not already obtained.  Moreover, in accordance with its duty 
to assist, the RO has had the veteran undergo VA examinations 
related to his claims.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III.  Criteria

A.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Increased evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. 4.71a (2000).  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The United States Court 
of Appeals for Veterans Claim (the Court) has observed that 
in the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

The RO has rated the veteran's chronic fatigue due to 
undiagnosed illness by analogy to chronic fatigue syndrome 
under Diagnostic Code 6354.  That Diagnostic Code states that 
chronic fatigue syndrome symptoms which wax and wane but 
result in periods incapacitation of at least one but less 
than two weeks total duration per year, or; symptoms 
controlled by continuous medication warrants a 10 percent 
evaluation.  38 C.F.R. § 4.88b, Diagnostic Code 6354 (2000).  
Symptoms which are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level, 
or; which wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year warrant a 20 percent evaluation.  Id.  
Symptoms which are nearly constant and restrict routine daily 
activities to 50 to 75 percent of the pre-illness level, or; 
which wax and wane, resulting in periods of incapacitation of 
at least four but less than six weeks total duration per year 
warrant a 40 percent evaluation.  Id.  Symptoms which are 
nearly constant and restrict routine daily activities to less 
than 50 percent of the pre-illness level, or; which wax and 
wane, resulting in periods of incapacitation of at least six 
weeks total duration per year warrant a 60 percent 
evaluation.  Symptoms which are nearly constant and so severe 
as to restrict routine daily activities almost completely and 
which may occasionally preclude self-care warrants a 
100 percent evaluation.  For the purpose of evaluating this 
disability, the condition will be considered incapacitating 
only while it requires bed rest and treatment by a physician.  
Id. at Note.

The veteran's service-connected memory loss, lack of 
concentration, and inability to sleep due to undiagnosed 
illness has been evaluated by analogy to a mood disorder.  
The rating criteria for a mood disorder and the applicable 
ratings are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

38 C.F.R. § 4.130, Diagnostic Code 9435 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

A.  Tinnitus

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for tinnitus.  The reasons 
for this determination follow.

The evidence in favor of a grant of service connection for 
tinnitus is an October 1996 letter from the veteran's private 
physician.  The private physician stated the veteran had 
multiple medical problems, including tinnitus, which appeared 
to be related to the veteran's service in the Persian Gulf.  
He stated he felt the veteran's medical problems were 
"service-connected events."  Also, a November 1996 DD 261 
shows that the service physician determined the veteran's 
tinnitus had been incurred in the line of duty.  
Additionally, an August 1997 VA audiological evaluation 
report shows the examiner stated the veteran's tinnitus 
appeared consistent with noise exposure the veteran reported 
he had had in military service.

Although the above evidence would seem to establish service 
connection for tinnitus, at a September 1993 VA audiological 
evaluation, the veteran stated specifically that he had had 
tinnitus in his right ear only since 1980.  He subsequently 
specified that he had had hearing loss in the right ear since 
January 1980 and ringing in that ear ever since that time.  
This would establish that the incurrence of tinnitus would 
not have occurred during his service in the Persian Gulf, as 
he has now alleged.  The Board finds that the veteran's 
report of history in the September 1993 audiological 
evaluation report, which is a statement made against 
interest, has more probative value than the veteran's 
subsequent report that he incurred tinnitus during his 
service in the Persian Gulf.  There is no reason to doubt the 
veteran's credibility at the time of the September 1993 
audiological evaluation; however, the Board finds that the 
veteran's subsequent report of having incurred tinnitus 
during service in connection with a claim for monetary 
benefits to be suspect.  Again, a statement against interest 
in inherently credible and the Board finds that it is far 
more probative than the veteran's subsequent statement of 
service incurrence and outweighs the subsequent statement.  
Thus, the Board finds that the preponderance of the evidence 
is against a grant of service connection for tinnitus.

Additionally, the Board notes that the veteran did not claim 
service connection for tinnitus in his original claim for 
service connection.  It was his complaint of tinnitus in the 
September 1993 VA audiological evaluation report that caused 
the RO, sua sponte, to adjudicate the claim for service 
connection for tinnitus in the right ear.  Only then did the 
veteran allege that his tinnitus began during his service in 
the Persian Gulf and that he had tinnitus in both ears.  The 
veteran's subsequent alteration of the facts following the 
denial of service connection for tinnitus has caused the 
Board to give his statements and testimony reduced probative 
value.

The Board is aware that the Florida National Guard determined 
that tinnitus was incurred in the line of duty.  For the 
reasons stated above, the Board finds that the preponderance 
of the evidence is against a finding that the veteran 
incurred tinnitus during his period of active duty from 
October 1990 to June 1991.  See Forshey v. West, 12 Vet. 
App. 71, 73 (1998) (quoting Smith v. Derwinski, 2 Vet. 
App. 241, 244 (1992)).  It is clear that the findings of 
service incurrence in the October 1996 letter and the August 
1997 VA audiological evaluation report were made based upon 
the veteran's history.  Because the Board has determined that 
the veteran's statements and testimony that he incurred 
tinnitus in service are not credible, these medical records, 
which provide a positive nexus between the diagnosis of 
tinnitus and the veteran's service in the Persian Gulf, "can 
be no better than the facts alleged by [the veteran]," and 
therefore the Board gives the these medical records 
significantly reduced probative value.  Swann v. Brown, 5 
Vet. App. 229, 233 (1993); see also Coghill v. Brown, 8 Vet. 
App. 342, 345-46 (1995).

Also, as to the November 1996 DD Form 261, the service 
physician made a cursory statement he had reviewed the 
veteran's "medical records" and determined that tinnitus 
was incurred in the line of duty.  The basis he provided was 
that the veteran had been exposed to contaminated water and 
fumes from burning oil wells, as well as paint fumes, and 
that he had been administered anti-nerve gas medication 
daily.  The service physician did not provide an explanation 
as to how such exposure would cause tinnitus.  The failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Due to the lack of substantiation of the 
opinion, the Board finds that such opinion has reduced 
probative value.

Therefore, although the October 1996 letter, the November 
1996 line of duty determination, and the August 1997 VA 
audiological evaluation report would seem to support the 
veteran's assertion that he incurred tinnitus in service, 
upon further review, the probative value of each piece of 
evidence has been reduced, for the reasons stated above, to 
the point that the Board has found the preponderance of the 
evidence is against a finding of service incurrence.  As 
stated above, the veteran initially admitted to having 
incurred tinnitus in his right ear prior to his Persian Gulf 
service but has subsequently changed his story to having 
incurred tinnitus during his service in the Persian Gulf in 
connection with a claim for monetary benefits.  Therefore, 
the Board finds the veteran's statements made against 
interest in the September 1993 audiological evaluation report 
to be more probative than the other October 1996 and November 
1996 pieces of evidence and outweighs his subsequent 
statements and testimony.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994).  Accordingly, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran incurred tinnitus during his service in the Persian 
Gulf.  See Forshey, 12 Vet. App. at 73-74.

The Board notes that in determining that service connection 
for tinnitus is not warranted, it has not determined that the 
veteran's tinnitus preexisted service.  Rather, the Board has 
used the veteran's alteration in his medical history as a 
basis to deny the claim for service connection for tinnitus, 
as his report of history has not been consistent.  Even if it 
was determined that the veteran's report of right ear 
tinnitus as of 1980 was sufficient to rebut the presumption 
of soundness, see 38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 
3.304(b) (2000), there has been no showing in the service 
medical records of aggravation of tinnitus, see 38 U.S.C.A. 
§§ 1137, 1153 (West 1991); 38 C.F.R. § 3.306(a) (2000), to 
warrant service connection for tinnitus on an aggravation 
basis, see 38 U.S.C.A. § 1110.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for tinnitus, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. 49.

B.  Hepatitis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for hepatitis.  The reasons 
for this determination follow.

The evidence in favor of a grant of service connection for 
hepatitis is an October 1996 letter from the veteran's 
private physician.  The private physician stated the veteran 
had multiple medical problems, which appeared to be related 
to the veteran's service in the Persian Gulf.  He stated he 
felt the veteran's medical problems were "service-connected 
events."  The private physician included a finding in the 
letter that the veteran had elevated liver enzymes from his 
now chronic hepatitis A and C.  Construing this letter in the 
light most favorable to the veteran, this evidence would seem 
to support service incurrence of hepatitis.  Also, a November 
1996 DD 261 shows that the service physician determined the 
veteran's hepatitis had been incurred in the line of duty.

The evidence against the veteran's claim for having incurred 
hepatitis in service is the fact that the initial diagnosis 
was not entered until two years following the veteran's 
discharge from service in the Persian Gulf.  Additionally, 
the veteran and his spouse have alleged that the veteran 
could have incurred hepatitis from an air gun inoculation or 
from the fumes from the paint that the veteran used while in 
the Persian Gulf.  However, in a March 2000 VA examination 
report, the examiner stated that it was unlikely that the 
veteran would have gotten hepatitis from an air gun 
inoculation since this method did not use a needle puncture.  
The examiner also stated that smoke and paint were not likely 
causes of hepatitis C.  Also, the September 1990 document, 
which indicated the chronic effects of being exposed to CARC 
did not include hepatitis.

The Board finds that the evidence in favor of the veteran's 
claim for service connection for hepatitis is impaired by the 
lack of substantiation by the medical professionals, who have 
attributed the diagnosis of hepatitis to the veteran's 
service in the Persian Gulf.  Neither the private physician 
in the October 1996 letter nor the service physician in the 
November 1996 DD Form 261 provided an explanation as to how 
the veteran's exposure to anti-nerve gas medication and 
contaminated water and paint caused hepatitis.  The failure 
of these physician to provide a basis for their opinions goes 
to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens, 11 Vet. 
App. at 382.  Due to the lack of substantiation of these 
opinions, the Board finds that they have reduced probative 
value.

In the March 2000 VA examination report, the examiner stated 
he had an opportunity to review the veteran's claims file, 
which included the October 1996 and November 1996 
determinations.  It was his opinion that the exposure to 
smoke and paint were unlikely to have been the causes of 
veteran's hepatitis.  The Board finds that the private 
physician's October 1996 determination and the service 
physician's November 1996 line of duty determination are 
outweighed by the VA examiner's determination.  The Board is 
aware that the service physician stated he had reviewed the 
veteran's medical records, but he does not state what records 
were reviewed.  He also did not state he had examined the 
veteran.  The private physician stated he was the physician 
of the veteran, but did not state upon what evidence he based 
his opinion that the veteran's "medical problems" were 
service-connected events.  The VA examiner stated he reviewed 
the veteran's claims file, which included the October 1996 
and November 1996 medical opinions, and had an opportunity to 
examine the veteran.  The Board finds that an examination 
based upon review of the claims file and examination of the 
veteran to be more probative value than the October 1996 and 
November 1996 determinations that the veteran's hepatitis was 
incurred in the line of duty without substantiation.

The Board is aware that the Florida National Guard determined 
that hepatitis was incurred in the line of duty.  For the 
reasons stated above, the Board finds that the preponderance 
of the evidence is against a finding that the veteran 
incurred hepatitis during his period of active duty from 
October 1990 to June 1991.  See Forshey, 12 Vet. App. at 73 
(quoting Smith v. Derwinski, 2 Vet. App. 241, 244 (1992)).  
To reiterate, the Board finds that the service physician's 
determination is insufficient in that he failed to provide an 
explanation as to how exposure to anti-nerve gas medication, 
contaminated water, fumes from burning oil wells, and paint 
fumes would cause hepatitis.  Due to the lack of 
substantiation of the opinion, the Board finds that such 
opinion has reduced probative value and that such does not 
preponderate the evidence against the veteran's claim for 
service connection for hepatitis.  See id.

The Board finds that the March 2000 VA examination report to 
be the most probative evidence, as the examiner had an 
opportunity to review the veteran's claims file, including 
the determinations that established a nexus to service, and 
determined that it was unlikely that the veteran incurred 
hepatitis from air gun inoculation or smoke and paint.  See 
Gabrielson, 7 Vet. App. at 39-40.  Accordingly, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran incurred hepatitis during his 
service in the Persian Gulf.  See Forshey, 12 Vet. App. at 
73-74.

Although the veteran and his spouse have asserted that the 
veteran incurred hepatitis in service.  Specifically, they 
have stated that since the veteran did not have hepatitis 
prior to his service in the Persian Gulf but was diagnosed 
with such two years after the veteran was discharged from 
active duty, that that is evidence that the veteran incurred 
hepatitis in service.  However, the veteran and his spouse 
are not medical professionals and thus are not competent to 
establish a medical diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for hepatitis, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. 49.

C.  Chronic fatigue syndrome

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent for chronic 
fatigue due to undiagnosed illness.  The veteran has 
established he has missed work because of his fatigue.  He 
states he has had a long-standing history of fatigue.  In 
October 1998, the veteran reported he did not exercise 
because he did not feel well enough to participate.  The 
veteran reported at a May 1999 examination that the fatigue 
was limiting him from his daily activities.  In March 2000, 
the veteran denied exercising, stating he would feel tired 
the entire next day and would have no energy.  The 10 percent 
evaluation contemplates symptoms which wax and wane and 
result in periods of incapacitation of at least one week but 
less than two weeks during the year or symptoms controlled by 
continuous medication.  38 C.F.R. § 4.88b, Diagnostic Code 
6354.  A period of incapacitation entails bed rest and 
treatment by a physician.  Id. at Note.  The Board finds that 
the veteran's symptoms related to his chronic fatigue due to 
undiagnosed illness are no more than 10 percent disabling.  
See id.

The Board must now consider whether an evaluation in excess 
of 10 percent is warranted for chronic fatigue due to 
undiagnosed illness.  The Board does not find that the 
veteran's symptoms warrant any more than a 10 percent 
evaluation.  The veteran has established that he has missed a 
lot of work; however, he has attributed his missing work to 
his headaches and other disabilities, which are not part of 
his service-connected chronic fatigue due to undiagnosed 
illness.  Specifically, in an October 1996 lay statement, the 
veteran's employer stated that the veteran had lost 35 days 
from work over the past one year and four months.  At the 
October 1996 RO hearing, the veteran stated he had to miss 
work because of all of his conditions; he did not state that 
it was solely due to his chronic fatigue.  In a January 2001 
letter from the veteran's employer, he stated the veteran had 
to take a lot of time off from work due to both doctors' 
appointments and his blood pressure being too high.  
Therefore, the Board is willing to concede that between one 
week and two weeks of his absences from work are due to his 
chronic fatigue due to undiagnosed illness; however, without 
evidence to show that his activities have decreased by 
25 percent of the pre-illness level or that he misses between 
two to four weeks of work and is incapacitated solely due to 
the chronic fatigue in the sense that bed rest is required 
along with treatment by a physician, a 20 percent evaluation 
cannot be granted.  See 38 C.F.R. § 4.88b, Diagnostic Code 
6354.

The Board notes that some of the medical professionals, who 
have examined the veteran, have attributed the veteran's 
fatigue to his diagnosis of hepatitis, which is not service 
connected.  For example, in an August 1997 VA examination 
report, the examiner stated the veteran had fatigue, which 
was "probably secondary" to hepatitis since fatigue was 
common with hepatitis.  In the March 2000 VA examination 
report, the examiner stated the veteran's fatigue was likely 
secondary to hepatitis.  The examiner also stated the 
veteran's muscle tone and power were within normal limits in 
all extremities.  Regardless, the evidence establishes that 
the veteran has fatigue; however, the Board does not find 
that the veteran's fatigue due to an undiagnosed illness 
warrants an evaluation in excess of 10 percent.  See id.

The veteran and his spouse are competent to report the 
veteran's symptoms; however, to the extent they have stated 
the veteran's chronic fatigue due to undiagnosed illness 
warrants an increased evaluation, the medical records do not 
substantiate their assertions.  The Board attaches greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's and his spouse's 
statements and testimony, even if sworn, in support of a 
claim for monetary benefits.  The veteran and his spouse have 
attributed the veteran's missing work to more than just his 
service-connected chronic fatigue due to undiagnosed illness.  
Therefore, an evaluation in excess of 10 percent for chronic 
fatigue due to undiagnosed illness is not warranted.  To this 
extent, the preponderance of the evidence is against his 
claim and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.

D.  Memory loss, lack of concentration, and 
inability to sleep due to undiagnosed illness

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 50 percent for memory 
loss, lack of concentration, and inability to sleep due to 
undiagnosed illness.  The veteran and his spouse have stated 
and testified that the veteran has difficulty remembering 
information and how to get to work.  They have also stated 
the veteran has difficulty concentrating and has problems 
finishing a task because of both his memory and concentration 
problems.  At the August 1997 psychiatric evaluation, the 
veteran was able to remember three things in five minutes.  
At the March 2000 VA examination report, the examiner stated 
the veteran was able to remember his Social Security number 
and address.  He showed the veteran three objects and asked 
him about them later, and the veteran was able to remember 
all three objects.  The examiner stated the veteran 
remembered dates and other information, but reported the 
wrong number when asked how many children he had.  He stated 
the veteran had no psychotic ideation or hallucinations and 
appeared to have reasonably good judgment and insight.  The 
Board finds that such symptoms are indicative of no more than 
a 50 percent evaluation for memory loss, lack of 
concentration, and inability to sleep due to undiagnosed 
illness.

The Board must now consider whether an evaluation in excess 
of 50 percent is warranted.  The Board finds that there is no 
basis to grant an evaluation in excess of 50 percent, even by 
evaluating the veteran's disability by analogy.  There has 
been no findings that the veteran has suicidal ideation, 
obsessional rituals which interfere with routine activities, 
illogical speech, or near-continuous panic or depression 
affecting the ability to function independently.  See 
38 C.F.R. § 4.130, Diagnostic Code 9435.  The veteran has 
submitted evidence, which shows he attacked his step son, 
which may be evidence of impaired impulse control, but no 
medical professional has attributed such symptoms to the 
veteran's diagnosis of memory loss, lack of concentration, 
and inability to sleep due to undiagnosed illness.  The 
veteran has been noted to neglect his appearance, but such 
finding alone would not warrant the grant of a 70 percent 
evaluation.  The veteran may get disoriented from time to 
time, but he knows his name, address, Social Security number, 
and can remember objects shown to him after several minutes.  
The veteran's memory loss, lack of concentration, and 
inability to sleep due to undiagnosed illness has not caused 
total occupational or social impairment.  See id.  The Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 50 percent for memory loss, lack of 
concentration, and inability to sleep due to undiagnosed 
illness.

The Board notes that when the veteran was examined in August 
2000, the Medical Evaluation Board attributed the veteran's 
symptoms to known clinical diagnoses of PTSD and major 
depression-disabilities for which the veteran is not service 
connected.  The GAF score of 40 was based upon these known 
diagnoses.  Accordingly, the Board will not apply the 
findings in that examination report to his service-connected 
memory loss, lack of concentration, and inability to sleep 
due to undiagnosed illness.

The veteran and his spouse are competent to report the 
veteran's symptoms; however, to the extent they have stated 
the veteran's memory loss, lack of concentration, and 
inability to sleep due to undiagnosed illness warrants an 
evaluation in excess of 50 percent, the medical records do 
not substantiate their assertions.  The Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's and his spouse's 
statements and testimony, even if sworn, in support of a 
claim for monetary benefits.  Therefore, an evaluation in 
excess of 50 percent memory loss, lack of concentration, and 
inability to sleep due to undiagnosed illness is not 
warranted.  To this extent, the preponderance of the evidence 
is against his claim and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.

E.  Extraschedular consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  
38 C.F.R. § 3.321(b)(1) (2000).  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  Id.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board has considered whether the service-connected 
chronic fatigue due to undiagnosed illness and memory loss, 
lack of concentration, and inability to sleep due to 
undiagnosed illness warrant extraschedular evaluations.  
However, the clinical presentation of the veteran's service-
connected disabilities are neither unusual nor exceptional as 
to render impractical the application of the regular 
schedular standards.  See id.  The record, moreover, does not 
reflect frequent periods of hospitalization due to these 
disabilities or interference with employment to a greater 
degree that that contemplated by the regular schedular 
standards, which are based on average impairment of 
employment. 

The Board finds, accordingly, that the criteria for 
submission for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met as to the 
service-connected disability.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-159 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).



ORDER

Entitlement to service connection for hepatitis is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for chronic fatigue due to undiagnosed illness is denied.

Entitlement to an initial evaluation in excess of 50 percent 
for memory loss, lack of concentration, and inability to 
sleep due to undiagnosed illness is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

